Exhibit 21.1 SUBSIDIARIES* Name Jurisdiction of Organization Stillwater Metals Company Delaware Stillwater Canada Holdings Inc Canada Stillwater Canada Inc Canada Stillwater Canada LLC Delaware Palladium Alliance International Inc. Delaware Peregrine Metals Ltd. Canada Minera Peregrine Argentina S.A. Argentina Minera Peregrine Chile S.C.M. Chile Peregrine Minerals Ltd. British Virgin Islands Minera Peregrine Peru S.A.C. Peru * Please note that this list includes all the subsidiaries of Stillwater Mining Company without regard to whether they would constitute a “significant subsidiary” pursuant to Item 601(b)(21)(ii) of Regulation S-K.
